Citation Nr: 0817987	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1964 to April 
1967.  The veteran is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

Following the issuance of a statement of the case in May 
2006, the appellant's representative submitted additional 
evidence directly to the Board consisting of a medical 
opinion from Dr. G.  Although the appellant has not waived 
initial consideration of this evidence by the RO, since the 
Board is granting her claim remand to the RO is not 
warranted.  See 38 U.S.C.A. § 20.1304(c) (2007). 


FINDINGS OF FACT

1.  The veteran died in July 2004.  The veteran's certificate 
of death lists congestive heart failure, atrial fibrillation 
as the immediate cause of death; underlying causes of death 
include cardiorespiratory arrest on admission and prolonged 
cardiogenic shock. 

2.  At the time of his death, the veteran was service 
connected for post traumatic stress disorder (PTSD) with a 
total disability rating.

3.  The appellant, through her representative, submitted a 
medical opinion that states the veteran's service connected 
psychiatric disorder was causally related to his death.


CONCLUSION OF LAW

The criteria for establishment of service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. §§ 
1110, 1310, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.302, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II. Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran died in July 2004 at a VA Medical Center).  The 
death certificate lists his cause of death as congestive 
heart failure, with atrial fibrillation as the immediate 
cause of death; underlying causes of death include 
cardiorespiratory arrest on admission and prolonged 
cardiogenic shock.  The appellant asserts that the veteran's 
service-connected PTSD was the primary cause of his heart 
condition.

The veteran was service connected for PTSD in December 1993.  
He was granted a disability rating of 100 percent in a rating 
decision dated June 2004, based on a VA psychiatric 
examination conducted during June 2004, the month prior to 
the veteran's death.  The examination report details the 
veteran's severe manifestations of PTSD, to include daily 
flashbacks and nightmares with constant intrusive thoughts of 
his experiences in Vietnam.  The veteran reported feeling 
suicidal most of the time and experiencing very frequent 
panic attacks with violent episodes and a history of 
assaultiveness.  The examiner reported the veteran had no 
meaningful relationships.  The examiner diagnosed the veteran 
with severe and chronic PTSD with a GAF score of 32 to 35.    

The appellant submitted, through her representative, a 
medical opinion from Dr. G concerning the relationship 
between the veteran's service-connected PTSD and his death.  
The opinion indicated Dr. G had reviewed the veteran's claims 
file to include pertinent medical records.  She noted that 
the veteran was service connected for PTSD at a disability 
rating of 100 percent and discussed various VA progress notes 
relating the veteran's symptomatology.  Dr. G also summarized 
the VA discharge records dated July 2004 indicating the 
circumstances surrounding the veteran's death.  Additionally, 
Dr. G discusses relevant medical literature connecting 
hypertension to stress and anxiety.  In her conclusion, she 
points out that stress can play a role in the development in 
or exacerbation of hypertension and coronary artery disease.  
Dr. G further posits that the veteran's stress situation 
either contributed to the development of or exacerbated the 
veteran's hypertension and the mental stress associated with 
his PTSD may have played a role in his development of 
cardiovascular disease.  To conclude, Dr. G indicates that it 
is at least as likely as not that the stress situation 
associated with the veteran's service connected PTSD had both 
a direct effect as well as an indirect effect via 
hypertension on the development of his atherosclerotic 
coronary artery disease which in turn caused the 
atherosclerotic congestive heart failure and subsequent 
death.   

In light of the above, and after resolving all doubt in the 
appellant's favor, the Board finds that service connection 
for the cause of the veteran's death is warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


